 

 

 
                                                               JS-6
 

 

 

 

                  UNITED STATES DISTRICT COURT 
                 CENTRAL DISTRICT OF CALIFORNIA 
                                         
    FRED LEE DAVIS,                       CASE NO. 2:18­CV­10464­GW (SK) 
                                           
                    Petitioner,          
                                           
            v.                            JUDGMENT 
    PEOPLE OF THE STATE OF               
    CALIFORNIA et al.,  
                                         
                  Respondents. 
                                         
                                         
       Pursuant to the Order Dismissing Petition for Lack of Jurisdiction, IT 
IS ADJUDGED that the petition for writ of habeas corpus is denied and 
this action is dismissed. 
        
        
DATED: February 20, 2019                                                      
                                            HON. GEORGE H. WU 
                                            U.S. DISTRICT JUDGE 
 
